Opinion op the Court by
Judge Nunn
Affirming.
The appellant was sued for $89.57 by Armour & Company, being the aggregate of two bills of meat sold to her in July and September, 1911. She answered in November, 1911 with a counterclaim in which she alleged that *778there was short weight to the extent of $49.00 and that she had to pay for hauling same $5.61, and furthermore -that her customers who bought the meat returned it as worthless, claiming that it was spoiled, and in this way her business and reputation was damaged to the extent of $250.00. To this answer the court sustained a demurrer, and, refusing to plead further, she appeals.
It is urged that the caption of her answer is fatally defective, but passing that, it is sufficient to say that she specifically withdrew'her claim for short weights; she admitted the purchase and receipt of the meat; she made no allegation that appellee was under any obligation to do hauling for her; there is nothing in the record to indicate that the meat was improperly packed, or that it was in a spoiled condition when she received it. One cannot know from reading the answer and counterclaim how long she kept the meat in her house before it was sold, or what care she took to keep it from spoiling, and, therefore, whether it spoiled before or after she received it.
In view of this state of the record, we think the lower court properly sustained the demurrer, and the judgment is, therefore, affirmed.